


110 HR 6623 IH: To waive sovereign immunity and extend the otherwise

U.S. House of Representatives
2008-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6623
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2008
			Mr. Whitfield of
			 Kentucky introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To waive sovereign immunity and extend the otherwise
		  applicable statute of limitations for certain actions under the USEC
		  Privatization Act.
	
	
		1.Waiver of sovereign immunity
			 and extension of otherwise applicable statute of limitations for certain
			 actions under the USEC Privatization ActSection 3110(a)(7) of the USEC
			 Privatization Act (42 U.S.C. 2297h–8(a)(7)) is amended by adding at the end the
			 following new subparagraph:
			
				(D)(i)Any individual who, as of immediately
				before any transfer of plan assets and liabilities as required by paragraph (2)
				to a pension plan sponsored by the private corporation referred to in paragraph
				(2) which occurred on or before December 31, 2000, was an active or retired
				participant (or a beneficiary) under a pension plan maintained by an operating
				contractor of a gaseous diffusion plant referred to in paragraph (1) and who is
				an active or retired participant (or a beneficiary) under the pension plan to
				which such transfer was made may bring an action in any district court of the
				United States having jurisdiction over the parties, without regard to the
				amount in controversy or the citizenship of the parties, against the Department
				of Energy for relief described in clause (ii) from any grievance in connection
				with such a transfer.
					(ii)For purposes of clause (i), relief is a
				one-time lump sum payment, payable to such individual from the appropriation
				made by section 1304 of title 31, United States Code (popularly known as the
				Judgment Fund), in an amount equal to not more than the amount which bears the
				same ratio to the total recoverable amount described in clause (iii) as the
				actuarial present value of the accrued benefits of the individual under the
				pension plan from which the transfer was made (as of immediately before the
				transfer) bears to the actuarial present value of the accrued benefits of all
				individuals described in this clause under the pension plan from which the
				transfer was made (as of immediately before the transfer).
					(iii)For purposes of clause (ii), the total
				recoverable amount is an amount equal to the excess of—
						(I)the actuarial present value of benefits
				that would have been accrued by all individuals described in clause (i) under
				the pension plan from which the transfer was made if the transfer had not
				occurred and if benefit increases had occurred, in connection with the
				transferred liabilities, under such plan equivalent to benefit increases that
				have occurred under such plan in connection with the other liabilities under
				such plan, over
						(II)the actuarial present value of benefits
				accrued by all such individuals under the pension plan to which the transfer
				was made.
						(iv)For purposes of clause (iii), in
				an action authorized by this subparagraph, the court shall consider, with
				respect to the pension plan from which the transfer was made and the pension
				plan to which the transfer was made, only benefits which have been accrued (or
				would have been accrued) as of the date of enactment of this
				subparagraph.
					(v)For purposes of this subparagraph,
				any actuarial present value of benefits determined as of any time shall take
				into account reasonably anticipated subsequent adjustments to such benefits
				under plan provisions (as in effect at such time) providing for
				cost-of-living-adjustments.
					(vi)For purposes of clauses (iii) and
				(iv), any reference to the pension plan from which the transfer was made shall
				include a reference to any successor to such plan (other than the pension plan
				to which the transfer required under paragraph (2) was made) if such successor
				plan received assets in excess of the actuarial present value of accrued
				benefits under such plan upon succession.
					(vii)Notwithstanding section 1658 of
				title 28, United States Code, an action authorized by this subparagraph may be
				brought on or before June 30, 2011.
					(viii)Notwithstanding section
				3109(a)(4), the United States consents to any action commenced under this
				subparagraph.
					(ix)Nothing in this subparagraph shall
				authorize an action against the Corporation or against any person or entity
				other than the Department of
				Energy.
					.
		
